Title: Abigail Adams to William Smith Shaw, 14 December 1798
From: Adams, Abigail
To: Shaw, William Smith


          
            Dear William
            Quincy december 14th 1798
          
          I received this week as many packets by the Mail as a minister of state. they however containd nothing except the News papers which you have been very puntual in forwarding. Browns I can dispence with, you need not send it again unless any thing interesting, in it, which the rest do not contain. Peters I hope will have less of the Bilingsgate when Congress sit, and Fennos I hope to see in the purity with which his Father conducted it; Claypool is only interesting during the sitting of congress, because he gives the debates earlier than the rest. I send you in return my paper as it contains the Heads of a Charge given by Judge Dana. you will like to read it. I have had but one Letter from you. I should like to learn from you how you like Philadelphia, its inhabitants &c, tho you can have seen but few. you may write to me in a confidence which you know you may not talk in. How did you succeed at the Grand Levee and publick dinner? the Chronical I am informd assures the publick that Logan has had a long conference with the President. this I presume is as authentic as most of its contents— I hope Richard has arrived before this time, and that he will make good the Character I have received of him. I have not heard from Atkinson since he came from there. Betsy Palmer went to Boston on saturday in order to go, but I know not how she will get over the Mountains of snow which have fallen I never saw it so high and so Bankd as at present. the people here were obliged to turn out with shovels and oxen to open the Roads, so that any passing could be had, and now I am as compleatly Blocaded, as if inclosed in walls. no wheel can pass, and if two Sleighs meet or, a sled the parties must plunge or Back out. the storm was voilent, more so than the first, and the wind very heavey and severe for one day and night, the cold so intence as to freeze and break bottles in my cellars in spight of coals burnt in them, tho Banked up with seaweed. it is now more moderate and we had rain last night, which has but added to the difficulties of passing. the post did not get on for several days from Plimouth— my Heart and I had almost said my soul is with you. I traverse your habitation daily, see your lonely Breakfast & tea in the afternoon, and feel for you, but cannot help you— the travelling is such, and the season such, that thinking of being with you is all the effort I shall have courage

to make, and the prospect of a short session the comfort which allays the anxiety of seperation. I hope your uncle will keep in Health. he will have vexations enough I am sure, but any pilot may Navigate in smooth water. He who can conducts a ship in a storm, tho he has harder labour, will feel more satisfaction when he reflects that his Labours have largly contributed to her safety—
          I am lonly here. not a creature from Boston has lookd in upon me since Mrs Foster went to Boston. I go not out, and your Aunt Cranch is confined with your Uncle. I am much better than when you left me, but extreems of Heat or cold affect me; I find myself tender, and impared by my long sickness—
          Louissa desires to be affectionatly Rememberd to you. when get any thing interesting write to mrs Smith. She will be glad to learn from you how I am. be carefull of all Letters which I forward to you, and send them punctually
          Your affectionate
          
            Aunt A Adams
          
        